             Case 2:21-mj-00333-BNW Document 4 Filed 07/29/21 Page 1 of 2
                                                                      FILED.
                                                                      DATED: 10:54 am, July 29, 2021
 1   CHRISTOPHER CHIOU                                                U.S. MAGISTRATE JUDGE
     Acting United States Attorney
 2   Nevada Bar Number 14853
     JIM W. FANG
 3   Assistant United States Attorney
     501 Las Vegas Blvd. South, Suite 1100
 4   Las Vegas, Nevada 89101
     Phone: (702) 388-6336
 5   Email: jim.fang@usdoj.gov
     Attorneys for the United States of America
 6
                                   UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF NEVADA

 8   UNITED STATES OF AMERICA,                         Case No. 2:21-mj-333-BNW

 9                 Plaintiff,                          MOTION TO UNSEAL

10                         v.

11   BREON DANTE MIMS,

12                 Defendant.

13

14          The government hereby respectfully request that this Court unseal the instant matter. The

15   government originally moved to seal this matter due to concerns that defendant my attempt to

16   flee, hide, or otherwise make his arrest more difficult or impossible, and that he may also make

17   preparations to actively resist arrest, potentially placing law enforcement officers in danger. Since

18   then, defendant has in fact been apprehended in the Eastern District of California pursuant to the

19   arrest warrant issued in this matter. As such, the government’s concerns are now moot, and in

20   ///

21   ///

22   ///

23   ///

24   ///
            Case 2:21-mj-00333-BNW Document 4 Filed 07/29/21 Page 2 of 2




 1   the interest of public disclosure of criminal matters, the government hereby respectfully request

 2   that this matter be unsealed.

 3          DATED this 29th day of July, 2021.

 4                                                        CHRISTOPHER CHIOU
                                                          Acting United States Attorney
 5
          IT IS SO ORDERED
 6
          DATED: 10:54 am, July 29, 2021                  JIM W. FANG
 7                                                        Assistant United States Attorney

 8
          BRENDA WEKSLER
 9        UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                      2
